Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153979(70)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  MARLETTE AUTO WASH, LLC,                                                                                 Kurtis T. Wilder,
           Plaintiff/Counterdefendant                                                                                  Justices
           -Appellant,
                                                                     SC: 153979
  v                                                                  COA: 326486
                                                                     Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Counterplaintiff
             -Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Real Property Law Section of the
  State Bar of Michigan to file a late brief amicus curiae is GRANTED. The amicus brief
  submitted on August 25, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017
                                                                                Clerk